This action was originally brought in the Stark Common Pleas by Mrs. Olinger, who .was the mother of Alvin F. Kane, who was injured in the course of his employment and subsequently died of his injuries. The jury returned a verdict for Mrs. Olinger. A motion for a new trial, made by the Commission, was overruled, and error was prosecuted to the Court of Appeals, which sustained the Common Pleas. The Commission then asked the Supreme Court that an order be made on the Court of Appeals of Stark County, that the record be certified in order that the judgment might be reviewed by it. This action being taken by the defendant in the lower court, the position of the partie.s has become changed.
The question involved in the case requires an interpretation of 1463-82' GC. relative to the question of dependency.
Kane was an employe of the Ohio Power Company, and was injured April 18, 1922. At that time and for some time previous, as is set up by the Commission, he was residing with h's sister and paid his board. His mother was' married and was residing with her husband and was being wholly supported by him. The son, at the time of his death, was not furnishing any money to his mother, either directly or indirectly, for her support or for any other purpose. Neither had he, at any time, so done. The mother says that she expected him to support her ir¡ her old age, which is the only basis for' recovery and is the only evidence in the case. Upon this evidence, at the trial, the 'cause was submitted to the jury, under instruction by the trial court that plaintiff was entitled to recover from the Commission as a dependent within the meaning of the Compensation Law.